 SOUTHERN MARYLAND HOSPITAL481Southern Maryland Hospital Center and Office andProfessional Employees International Union,Local 2, AFL-CIO. Cases 5-CA-17182 and 5-CA-17343April 14, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERS, JOHANSEN AND CRACRAFTOn July 16, 1986, Administrative Law JudgeNorman Zankel issued the attached decision. TheRespondent filed exceptions and a supporting briefand the General Counsel filed a brief in response.The Respondent also filed a motion to dismiss or,in the alternative, to remand the proceedings forhearing de novo, and the General Counsel filed anopposition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and briefs2 and1 The Respondent excepts to the judge's refusal to grant its motion tostrike the testimony of Linda Stein and Noreen Briley, who were em-ployed at times by the Respondent in supervisory capacities becausecounsel for the General Counsel failed to provide the Respondent's coun-sel prior notice of his plans to interview these individuals. Sec. 10056.5 ofthe General Counsel's Casehandling Manual indicates that it is normallythe policy of the General Counsel when investigating unfair labor prac-tice charges to contact the charged party's counsel or representativeprior to interviewing any supervisors or agents whose statements or ac-tions would bind the respondent, and afford the respondent's representa-tive an opportunity to be present during the interview. However, thispractice does not extend to interviews of Amer supervisors because theirstatements would not constitute admissions against the respondent. SeeRule 801(dX2)(D) of the F,ed.R,Evid. Accordingly, because the Respond-ent did not employ either Stem or Briley in a supervisory capacity at thetime of their interviews, counsel for the General Counsel has not depart-ed from the General Counsel's casehandlmg guidelines. Further, theBoard, in a similar setting involving the General Counsel's practice underSec. 10056.5, has noted that there is no obligation to provide such noticewhen, as here, the individuals to be interviewed come forward voluntari-ly. Singer Co., 176 NLRB 1089, 1090 (1969), enfd. in pertinent part 429F.2d 172 (8th Cir. 1970) In any event, the Respondent failed to offer anyevidence that it was prejudiced by its failure to receive notice of theinterviews. We therefore find that the judge properly denied the Re-spondent's motion to strike the testimony of Stem and Briley.Member Cracraft agrees that the judge was correct in Ins refusal tostrike the testimony of former Supervisors Linda Stem and NoreenBriley In affirming the judge's ruling, however, she relies only on thefact that Briley and Stem came forward voluntarily to be interviewed.She further notes in agreement with her colleagues that the Respondentfailed to come forward with any evidence that it was prejudiced by thelack of notice of the interviewsThe Respondent moves that the Board dismiss or in the alternativeremand the proceeding for a new hearing before a different judge be-cause the judge relied, in part, in finding that the Respondent harboredunion animus and in making certain credibility resolutions, on an earlierBoard decision involving the Respondent which was denied enforcementin part by the Fourth Circuit Court of Appeals. Southern Maryland Hospi-tal Center, 276 NLRB 1349 (1985), enfd in part 801 F.2d 666 (4th Cir.1986) We find no merit to the Respondent's argument and we deny themotionThere is abundant evidence of union animus, both in findings that wereupheld by the Fourth Circuit and in the record of the present case.Among what the court agreed were "numerous" violations of Sec. 8(a)(11has decided to affirm the judge's rulings, findings,3and conclusions as modified, to modify theremedy,4 and to adopt the recommended Order asmodified.We agree with the judge's conclusion that theRespondent's reprimand of and failure and refusalto reinstate Donald Keller violated Section 8(a)(3).We initially note that Keller was an open andactive union supporter during the 1984 organizingcampaign. He was on the Union's organizing com-mittee, wore a union badge, distributed the Union'snewsletter, solicited union authorization card signa-tures, and served as the Union's election observer.On Thursday, May 9, 1985, Director of MedicalRecords Diane Johnson issued to Keller a 1-daysuspension and reprimand, allegedly for failing toadhere to a new work schedule that workweek. Asthe judge noted, the surrounding circumstances es-tablish that the reason stated for the reprimand waspretextual and that the reprimand constituted dis-was a threat by Dr. Francis Chiaramonte, the Respondent's chief execu-tive officer, to kill an employee because of his union activities. Nor is thejudge's finding that the Respondent targeted union activists for disciplinefatally compromised by his partial reliance on a discnminatory disciplinefinding in the prior case that was not upheld by the court The judgeproperly found strong evidence in the present proceeding to support Sucha finding•in particular credited testimony of former Director of NursingNoreen Briley, not contradicted by Dr. Cluaramonte, that Dr. Chiara-monte had directed the Respondent's department heads to get rid of theunion organizers, and credited testimony by a former head nurse that of-ficials of the Respondent had admitted an intent to discharge discrimina-tees Kline and Keller because of their union activities.Finally, because, as noted, the Fourth Circuit ill fact enforced anumber of findings indicative of union animus in the prior proceeding,the judge dad not err in taking that background Into account in assessingthe credibility of testimony bearing on the Respondent's later conduct to-wards union supporters.'The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent specifically argues that we should overrule the judge'sfinding that former Assistant Director of Nursing Noreen Briley 'was acredible witness because she made certain derogatory remarks to Dr.Chiaramonte which allegedly establish her bias against the Respondent.The judge devoted considerable attention to Briley's credibility and ap-pears to have carefully examined all factors bearing on her credibility,including her demeanor and her comments to Dr, Chiaramonte Based onthe testimony of the Respondent's executive vice president, SebastianSunani, whom the judge considered to be the most credible of the Re-spondent's witnesses, Bailey's comments were made in February 1985,many months before she left the Respondent's employ. Even assumingthat the discredited testimony of the Respondent's director of nursing,Marie Palmquist, that Briley made her remarks during the month she leftRespondent's employ, as correct, we find It insufficient to affect thejudge's credibility resolution. In any event, Briley's most damaging testi-mony, regarding statements made by certain of the Respondent's supervi-sors, stands uncontradicted.4 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C. † 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.C. † 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).288 NLRB No. 56 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcrimination based on Keller's union activities.Johnson conceded that during the preceding weekshe had given Keller the option to start the newschedule after returning from his 2-week vacation,which was scheduled to start on May 13. Johnsonalso conceded that when she issued Keller the rep-rimand she "wasn't sure what was going on" withrespect to his exercise of this option. Johnson fur-ther conceded that when she realized on Tuesday,May 7, that Keller had not followed the newschedule at the beginning of the workweek onMonday, May 6, she did not inform Keller that heshould not be working his prior schedule or directhim to work the new schedule, and she did notwarn him that he might be in jeopardy if he didnot follow the new schedule.On Friday, May 10, the effective date of his 1-day suspension, Keller submitted a written resigna-tion to Johnson, who attempted to dissuade Kellerfrom resigning, even telling him that she woulddelay processing his resignation until he returnedfrom vacation. Keller eventually did reconsiderand notified Johnson on Sunday evening, May 12,that he wished to rescind his resignation. WhenKeller's immediate supervisor, Florence Moran,learned on ,Monday morning, May 13, of his re-quest to rescind his resignation, she told Keller thatit was a "good idea." Later that afternoon, howev-er, Johnson informed Keller that his request to re-scind his resignation was denied.Johnson testified that she alone made the deci-sion not to accept Keller's rescission request. Hertestimony is contradicted, however, by that of Ex-ecutive Vice President Suriani, who initially admit-ted that he was intimately involved with the deci-sion not to accept Keller's request to rescind hisresignation. Suriani later changed his testimony toassert that he had no involvement whatsoever inthe decision. Further, former Assistant Director ofNursing Briley credibly testified that Johnson ad-mitted to her that she had been told to get rid ofKeller. Briley's testimony in this regard was notdenied by Johnson. Moreover, Suriani concededthat the Respondent had previously agreed torehire an employee who had resigned and that heknew of no management policy against rehiringemployees who had previously resigned. There isno dispute that Keller was an exemplary employee.Accordingly, we agree with the judge that the evi-dence demonstrates that the Respondent simplyseized on the fortuitous opportunity presented byKeller's resignation to rid itself of an active unionsupporter. Unlike the judge, however, we wouldnot characterize the Respondent's discriminatoryfailure and refusal to reinstate Keller as a "con-structive discharge." See Pinter Bras., 227 NLRB921, 939 (1977). We shall amend the judge's Con-clusions of Law and recommended Order accord-ingly.AMENDED CONCLUSION OF LAWSubstitute the following for Conclusions of Law4."4. The Respondent discriminated against em-ployees in violation of Section 8(a)(3) and (1) ofthe Act by issuing a warning to and suspendingDonald L. Keller on May 9, 1985, and by failingand refusing to reinstate Keller on May 13, 1985,all because he engaged in union activities."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Southern Maryland Hospital Center,Clinton, Maryland, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1(c)."(a) Discriminating against employees by dis-charging, suspending, reprimanding, issuing warn-ings, or failing and refusing to reinstate them be-cause they engage in union activities."2.Substitute the following for paragraph 2(c)."(c) Remove from its files all reference to thedischarges, suspensions, reprimands, warnings, andfailure and refusal to reinstate found unlawful, andnotify Kline and Keller, in writing, that this hasbeen done and that evidence of the unlawful con-duct will not be used as a basis for future personnelactions against them."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection SOUTHERN MARYLAND HOSPITAL483To choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge, suspend, reprimand,issue warnings to, or fail or refuse to reinstate anyof our employees because they engage in union ac-tivity.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act..•,VE WILL offer Carol A. Kline and Donald L.Keller immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent jobs, without prejudice totheir seniority or other rights, privileges, and bene-fits; and WE WILL make each of them whole, withinterest, for any loss of earnings they may have suf-fered as a result of our discrimination against themby their suspensions, warnings, reprimands, dis-charges or failure and refusal to reinstate them inMarch, April, and May 1985.WE WILL remove from our files all references tothe unlawful suspensions, reprimands, warnings,discharges, and failure and refusal to reinstateissued in December 1984 and March, April, andMay 1985, and WE WILL notify Carol A. Kline andDonald L. Keller in writing that this has been doneand that evidence of that unlawful conduct will notbe used as a basis for future personnel actionsagainst either of them.SOUTHERN MARYLAND HOSPITALCENTEREdward R. Noonan, Esq. and Steven E. Nail, Esq., for theGeneral Counsel.Warren M Davidson, Esq. (Littler, Mendelson, Fastiff &Tichy) and Benjamin W. Hahn, Esq. (on the brief), ofBaltimore, Maryland, for the Employer.Joseph E. Finley, Esq., of Baltimore, Maryland, for theUnion.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. Theseconsolidated cases were tried be fore me on various datesbetween 5 September 19851 and 14 March 1986 in Wash-ington, D.C.The Union filed the charge in Case 5-CA-17182 on 15April and in Case 5-CA-17343 on 1 July. A complaintissued on 12 June in Case 5-CA-17182, and on 3 Octo-All dates are in 1985 unless otherwise stated. The hearing in Case 5-CA-17182 opened on 5 September and was adjourned mdefinitely pend-ing subpoena enforcement proceedings. The complamt in Case 5-CA-17343 issued dunng the adjournment. I granted a motion to consolidatethe cases The hearing resumed, in its consolidated form, on 21 January1986ber in Case 5-CA-17343 Each complaint was amendedat the hearing.In substance, the complaints allege that SouthernMaryland Hospital Center (the Employer) discriminatedagainst employees in violation of Section 8(a)(3) and (1)of the National Labor Relations Act (the Act) by prepar-ing (on 14 December 1984) and thereafter maintaining awritten reprimand for its employee, Carol A. Kline, foralleged abuse of sick leave; by discharging Kline on 9April; by reprimanding and suspending another of its em-ployees, Donald L. Keller on 9 May; and by terminatingKeller's employment on 13 May by refusing to permithim to rescind his earlier resignation.The Employer filed timely answers to the complaints.The answers admitted some of the allegations, but deniedthat the Employer had committed any of the allegedunfair labor practices.All parties were provided an opportunity to presentoral and documentary evidence, examine and cross-exam-ine witnesses, and make oral arguments. Posthearingbriefs have been received from counsel for the GeneralCounsel, the Employer, and the Union.2On the entire record, including my observation of thedemeanor of the witnesses,3 and after due considerationof the briefs, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONJurisdiction is admitted. The Employer, at all materialtimes, has been a Maryland corporation. It maintains anoffice and place of business in Clinton, Maryland. There,it operates a full service general hospital that provides in-patient and outpatient medical and related professionalcare services to the general public. During the calendaryear immediately preceding complaint issuance, the Em-ployer derived gross revenues exceeding $250,000.During the same period of time, the Employer purchasedand received goods and materials in excess of $50,000 invalue at its Clinton facility (the hospital) directly frompoints outside of Maryland. The Employer admits, therecord reflects, and I find that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act, and a health care institution within themeaning of Section 2(14) of the Act.The parties agree, the record reflects, and I find theUnion is and, at all material times, has been a labor orga-nization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe instant allegations emanate from the Union's ef-forts to organize certain of the Employer's personnel, in-cluding registered nurses and service and maintenanceemployees. The Union conducted two organizing cam-paigns. The first began in spring of 1981 and continued2 The General Counsel's unopposed motion to correct p. 1484 of theofficial transcript is granted (see G C Br fn 3)3 All witnesses were sequestered, except Kline and the Employer's ex-ecutive vice president, Sebastian Sunani. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto 11 June 1982. On that date, a representation electionwas conducted. The Union lost.Kline was an active and visible union supporter duringthe first union campaign. She was a member of theUnion's organizing committee. Kline wore a green "or-ganizer" badge daily, solicited union authorization cards,and distributed copies of the Union's newsletter, the"Solid Rock," at both the entrance to the hospital andthe entrance to the employee cafeteria. Kline served asthe Union's election observer at the 11 June 1982 elec-tion.In November 1982 Administrative Law Judge ArlinePada conducted an unfair labor practice hearing inCases 5-CA-14016 and 5-CA-14017. Those cases arosefrom charges filed by the Union on 25 January 1982. Thecases involved allegations that the Employer engaged inunlawful conduct during the Union's 1981-1982 organiz-ing campaign. Kline testified in support of the allega-tions.Judge Pacht issued her decision (JD-170-83) on 22April 1983. She found the Employer had committed sev-eral 8(a)(1) violations, and also discriminated against em-ployees, in volation of Section 8(a)(3), in certain respects.The Employer filed exceptions. The Board issued its De-cision and Order (276 NLRB 1349 (1985)). The Board af-firmed Judge Pacht in most respects.Specifically, the Board found the Employer violatedSection 8(a)(1) of the Act by confiscating union materialsfrom its employees; instituting an "Employee of Month"award to discourage support for the Union; unlawfullysoliciting and remedying employee grievances; interfer-ing with Board processes by telling employees they neednot comply with Board-issued subpoenas; informing em-ployees they did not receive a 1981 Christmas bonus be-cause they sought union representation; restricting em-ployees' access to union organizers during nonworkinghours in nonpatient care areas of the hospital; threateningemployees with discharge because of their union adher-ence; and threatening employees with bodily harm be-cause they were engaged in distributing union literatureor other protected concerted activities.Also, the Board found that the Employer had discrimi-nated against employees in violation of Section 8(a)(3) byhaving issued counseling reports and reprimands to Patri-cia Vass in a disparate and discriminatory manner Vasswas a member of the Union's organizing committee anda notorious union proponent. Finally, the Board affirmedJudge Pacht's finding that the Employer violated Section8(a)(3) by withholding a bonus from its employees at theend of 1981. Presently, the Board's decision is pendingbefore the U.S. Court of Appeals for the Fourth Circuit.The Union continued its organizing efforts after the1982 election loss. Kline continued to serve as an orga-nizing committee member. She attended the committee'smeetings, wore an organizing committee badge daily, dis-tributed the "Solid Rock" newsletter, and solicited em-ployee signatures on union authorization cards.Keller became active in union activities during thesummer of 1983. He served as an organizing committeemember, wore an organizing committee badge, solicitedsignatures on authorization cards, and distributed unionliterature two to four times per month at the hospital andcafeteria entrances.The Union's second campaign gave rise to additionalunfair labor practice charges. The Union filed twocharges: Case 5-CA-16186, on 16 February 1984(amended 19 March 1984); and Case 5-CA-16315 on 12April 1984 (amended 20 April 1984). Administrative LawJudge Marvin Roth conducted a hearing in February1985 on a consolidated complaint in those cases. JudgeRoth issued his decision on 20 June 1985. Those casesare presently pending before the Board on the Employ-er's exceptions.4The Union's second campaign resulted in a Board-con-ducted election on 7 December 1984. Both Kline andKeller served as union observers at that election. TheUnion lost the election.As earlier stated, the first of the alleged unfair laborpractices purportedly occurred on 14 December 1984when a written reprimand was issued to Kline for al-leged sick leave abuse.The Employer's relevant supervisory hierarchy con-sists of the following persons. Dr. Francis P. Chiara-monte is chief executive officer and principal stockhold-er; Suriani is executive vice president; and Robert Chap-pell, director of personnel. In addition, there are supervi-sory personnel relevant to the separate issues involvingKline and Keller. As to Kline there were: Marie Palm-quist, director of nursing; Jacqueline Anderson, headnurse of Coronary Care Unit (CCU). Supervisors rele-vant to Keller are: Diane Johnson, director, of medicalrecords; and Florence Moran, supervisor of utilizationreview and quality assurance.B. CredibilityResolution of virtually each substantive allegation onwhich testimony was presented turns on the witnesses'relative credibility.The record is replete with instances of witnesses foreach litigant providing testimony in direct opposition tothat presented by those of opposing litigants, I shall notdiscuss all these testimonial conflicts. That task wouldunduly lengthen this decision. On the other hand, I havenot ignored all such testimony, nor arguments of counselon it. Resolution of witness credibility frequently is a dif-ficult task. It has been complicated in this case by aplethora of variations among witnesses and numerous ar-guments regarding their use.In general, my credibility resolutions are based on myobservation of witness demeanor, the weight of the re-spective evidence, established or admitted facts, and in-4 The General Counsel proffered Judge Roth's decision (G.0 Exh 6)as evidence of the Employer's anti/mon ammus in the instant case. I re-jected that offer because decisions of the Board's administrative lawjudges have no precedent/al value unless affirmed by the Board itself SeeSuperior Container, 276 NLRB 521 (1985). The General Counsel requestsI reconsider the rejection of G.C. Exh 6 (see fn 8, G.C. Br.). On recon-sideration, I reaffirm the rejection of G.C. Exh 6 I do not rely on any ofJudge Roth's findings and conclusions as substantive evidence of mattersrequiring proof in the instant case. Nonetheless, I grant the GeneralCounsel's request to take "judicial notice" of Judge Roth's decision Ihave done so for the limited purpose of rendering a complete chronologi-cal account of relevant background events SOUTHERN MARYLAND HOSPITAL485herent probabilities and reasonable inferences that maybe made from the record as a whole. Gold Standard En-terprises, 234 NLRB 618 (1978); V & W Castings, 231NLRB 912 (1977); Northridge Knitting Mills, 223 NLRB230 (1976).I have also considered the principle that testimony ofcurrent employees who testify against their employer'sinterests is not likely to be false. Shop-Rite Supermarket,231 NLRB 500 (1977); Georgia Rug Mill, 131 NLRB1304 fn. 2 (1965), modified on other grounds 308 F.2d 89(5th Cir. 1962).I have applied the notion that a trier of fact need notdiscredit a witness simply because all that witness' testi-mony is not believed. "Nothing is more common than tobelieve some and not all of what a witness says." Ed-wards Transportation Co., 187 NLRB 3, 4 (1970), enfd.per curiam 437 F.2d 502 (5th Cir. 1971); Wilco EnergyCorp., 246 NLRB 851 fn. 1 (1979).Finally, I have particularly reviewed and studied thesituations that the Employer, in its brief, cites as adversereflections on credibility of the General Counsel's wit-nesses.In general, I find the relevant testimony of the GeneralCounsel's witnesses to be more reliable and trustworthythan that presented by the Employer's witnesses. My ob-servation of the demeanor of the General Counsel's wit-nesses persuades me each was striving to tell the truth asbest he/she could. Each General Counsel witness ap-peared forthright, candid, and straightforward. In con-trast, the principal employer witnesses appeared hesitant,unsure, and anxious to depict circumstances in a lightmost favorable to the Employer and their personal inter-ests. More specific credibility resolutions appear below.The probity of witnesses impacts mostly on the Em-ployer's alleged antiunion motivation. The GeneralCounsel contends the record contains direct evidence ofsuch motivation. Part of that evidence consists of admis-sions purportedly made by the Employer's supervisorypersonnel to, or in the presence of, two individuals,Noreen Briley and Linda Stem,5Briley worked for the Employer from 1977 until sheresigned in May 1985. She held the positions of assistantdirector of nursing and clinical assistant director of nurs-ing.I found Briley an extremely impressive witness. Shewas articulate, comprehensive, forthright, and spontane-ous. Briley's testimony is uncontradicted in crucial areas.For example, she testified that Dr. Chiaramonte, duringthe first union campaign, called Kline a "dirty rat" anddisloyal to him and the hospital because of Kline's unionactivity. Also, Briley testified that Dr. Chiaramonte, inJanuary, told the Employer's department heads to "getrid" of the union organizers. Dr. Chiaramonte did notappear as a witness at any time during the instant pro-ceedings.Briley also testified that Supervisors Ann Kartley andMargaret Greenway both called Kline a "troublemaker"because of Kline's union activities. Briley testified Green-way had also called Keller a "troublemaker" in the con-5 The General Counsel also relies on I he Board's findings in JudgePacht's case (See 276 NLRB 1349)text of a conversation in which Greenway noted thatKeller's job gave him the chance to traverse variousareas of the hospital where he could engage in his orga-nizing activities. Kartley testified, but was not asked torefute this part of Briley's testimony. Greenway did notappear as a witness.Briley also testified that Diane Johnson, supervisor ofKeller's immediate supervisor, said that Johnson hadbeen told to "get rid" of Keller, but could not at thattime find fault with Keller's performance. Johnson testi-fied before me. She was not asked to contradict this partof Briley's testimony.Regarding Dr. Chiaramonte, there is no evidence thathe was unavailable to testify. Kartley and Johnson didnot seek to refute the statements Briley ascribed to them.The Employer made no efforts to explain Greenway'sabsence. Accordingly, in evaluating credibility, I haveinferred that the testimony of each of these supervisorswould not support the Employer's cause. Interstate Cir-cuit v. U.S., 306 U.S. 208, 226 (1939); NLRB v. Wallick &Schwalm Co., 198 F.2d 477, 483 (3d Cr. 1952); also seeMartin Luther King, Sr. Nursing Center, 231 NLRB 15 fn.1(1977).I found Kartley the most impressive of the Employer'switnesses. She testified in a calm, relaxed, articulate,comprehensive, and candid manner. Part of her testimo-ny was designed to rebut Briley's claim that Dr. Chiara-monte told the department heads to get rid of the unionorganizers. Thus, Kartley denied that Dr. Chiaramontemade any comments about the December 1984 Boardelection or what should be done with the union organiz-ers. I find Kartley's testimony is not probative on thisissue. She candidly admitted a weakness in recollectionof the specific events at the department head meetingwhen Dr. Chiaramonte was supposed to have made the"get rid of" remarks. Kartley admitted her testimony ofwhat occurred at that meeting was based on her reviewof the Employer's written minutes of that meeting. Shehad no clear independent memory of those events.In contrast, Briley's direct testimony of what Dr.Chiaramonte said at the department head meeting wassure and precise. Indeed, during cross-examination,Briley reinforced her earlier testimony. Briley's cross-ex-amination testimony was that Dr. Chiaramonte said (re-ferring to the December 1984 election) that the hospitalwon, the supervisors should identify the problem areasand why any employees voted for the Union, and should"get rid of the organizers"I find Briley's account of Dr. Chiaramonte's expres-sions of his views of Kline and his instructions to depart-ment heads plausible and probable. It is wholly consist-ent with the disdain Dr. Chiaramonte demonstratedduring the Union's first election campaign. His attitude isextensively chronicled in Judge Pacht's decision. Dr.Chiaramonte was personally the Employer's operative inthe following conduct 'which Judge Pacht found unlaw-ful and the Board affirmed: confiscation of union litera-ture; threatening bodily harm to an employee distributingunion literature; being the source of the announcement ofthe "Employee of Month" award; solicitation of griev-ances; restriction of employees' access to union organiz- 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDers; and being principally instrumental in withholding the1981 yearend bonus.No evidence was adduced before me to show that Dr.Chiaramonte's philosophy concerning unionism or thoseinvolved in it changed at any time after the Union's firstorganizing campaign to the present time. Indeed, I findthat Dr. Chiaramonte's January 1985 request that depart-ment heads search for the problems that prompted unionvotes in the second election constitutes an extension ofhis grievance solicitation which the Board has alreadyfound unlawful. In the total context, I find it entirelyprobable Dr. Chiaramonte said all the things Briley at-tributed to himThe Employer challenges Briley's veracity, in part,with a claim that she is a disgruntled former employeewho harbors a "pathological hatred for Dr. Chiaramonteand the Hospital." Moreover, the Employer argues thatdocumentary evidence reflects her propensity to lie. Idisagree with these contentions.Briley (as earlier indicated) resigned in May. That res-ignation was voluntary. Briley testified she resigned be-cause she was disappointed over her failure to receive apromotion to vice president of nursing. Briley claimed,without contradiction, that Dr. Chiaramonte had prom-ised that position to her.During cross-examination, Briley admitted having re-ferred to Dr. Chiaramonte as a "son-of-a-bitch"; and thatshe remarked that "Dr. Chiaramonte didn't have theballs to tell me to my face" that he had accepted her res-ignation. Briley denied referring to Dr. Chiaramonte as a"m•r f•r." Suriani and Palmquist testified they heardBriley apply the latter obscene remark to Dr. Chiara-monte.6The Employer produced a 20 February memorandumfrom Briley to Chiaramonte (R. Exh 2) to contradictBriley's oral assertions that she referred to Dr. Chiara-monte in this way and that she was angry at him Un-questionably, Briley's 20 February memorandum is punc-tuated with obscene and vulgar language. Its tone ishighly intemperate. It expresses Briley's fury at Dr.Chiaramonte's broken promise to promote her. I findthat letter, however, viewed in light of all other circum-stances relevant to Briley's credibility, insufficient to dis-credit her.First, I note that the 20 February memorandum doesnot contain the term "m•r f•r." This is consistent withBriley's denial she referred to Dr. Chiaramonte by thatterm. Accordingly, and because I find Briley credible inother respects, I accept her denial she used this term inthe context described by Suriani and Palmquist. Assum-ing, arguendo, that Suriani and Palmquist were creditedin this regard, that fact, alone, would not override Bri-ley's impressive demeanor and other factors discussedabove and from which I conclude she is credible. A trierof fact need not discredit a witness simply because all ofthat witness' testimony is not believed. Edwards Trans-portation Co. and Wilco Energy Corp., supra.Second, the relationship between Briley and Dr.Chiaramonte between the 20 February memorandum and6 I shall find, below, Suriam and Palmquist are not as reliable witnessesas Briley.Briley's resignation in May tends to negate the Employ-er's assertion that Briley's testimony was tainted by lin-gering hostility toward Dr. Chiaramonte. The record re-flects Briley worked at the hospital without serious inci-dent or additional confrontations, written or oral, withDr. Chiaramonte during those 3 months. There is no evi-dence that any discipline toward Briley resulted from her20 February memorandum. Her resignation was volun-tary. I observed nothing in Briley's testimonial demeanorfrom which I could conclude her testimony was shadedby her personal feelings about Dr. Chiaramonte or thehospital, whatever those feelings may have been at thetime she testified. I conclude the record as a whole war-rants a fmding that Briley was a credible witness. I credither in all respects.Linda Stem appeared as a General, Counsel witness.Stem was a part-time registered nurse in CCU. Jacque-line Anderson was then her immediate supervisor. Stemwas hired by the Employer in November 1984 as a"floating nurse" in critical care areas. Stem became headnurse at the end of January 1985. She held that positiononly briefly. She resigned approximately the first weekin April 1985. Thereafter, she retained her work relation-ship with the hospital as an "on call" nurse. Stem re-mained in "on-call" status until the beginning of 1986. Atthat time, she assumed the part-time status that existed atthe time she testified.Stem testified she was privy to cOnversations betweenAnderson and PaImquist, concerning Kline, when Stemwas head nurse. Specifically, Stem testified Palmquistasked Anderson "what was happening in order to get[Kline] removed." Further, Stem testified she asked An-derson why they wanted Kline removed. According toStem, Anderson answered she was being pressured byPalmquist to fire Kline because of her union activity.Anderson told Stem that Anderson's job had been threat-ened and because Anderson was newly employed at thehospital she could not risk her position.7Stem testified to another conversation with Andersonapproximately the same time as the conversation de-scribed in the immediately preceding paragraph. Stemtestified she walked into Anderson's office. There, sheobserved Anderson reviewing patient charts containingKline's nursing notes. Stem testified she asked Andersonwhether the review was in connection with an audit.8Stem testified Anderson told her she was reviewingKline's notes for information that could be used againstKline.Stem also testified that Anderson showed her a letterfrom Baicar, the daughter of one of Kline's patients.(This letter described the incident for which the allegedunlawful 25 March reprimand and 3-day suspension wasimposed on Kline.) Stem testified Anderson said Palm-quist solicited the written complaint because it was an-other stepping stone to get Kline removed. Stem alsoclaimed Anderson said she was looking for things that7 Anderson first became employed by the instant employer on 30 No-vember 1984. She was hired as head nurse in CCU8 Periodically, audits are performed to assure the proper performanceof professional tasks SOUTHERN MARYLAND HOSPITAL487would prove Kline "wrong" or that (in Stem's words)"they could get on . . . Kline."Finally, Stem testified she and Anderson spoke aboutKline's discharge. This conversation occurred after Stemresigned as head nurse; when she was in on-call status.Stem testified she questioned the validity of the reasonsgiven for Kline's discharge. According to Stem, Ander-son said the matter was not Stem's business and that sheshould forget whatever she earlier heard about Kline be-cause Stem was no longer a supervisor. Stem claimed shetold Anderson she heard Kline was pursuing the matterof her discharge. Stem told Anderson she doubted Stemcould avoid telling the truth about what she had heard.Stem claimed Anderson said Anderson would deny any-thing to save her position.I find it unlikely that Stem would have testified false-ly. Stem's testimony is powerful evidence against herEmployer. In part, it implicates her current direct sup5r-visor. She has put her job on the line. Her testimony isentitled to considerable weight. Motz Poultry Co., 244NLRB 573, 575 fn. 7 (1978), citing Georgia Rug Mill,supra.I would credit Stem in any event. At first, Stem ap-peared reluctant to testify. That reluctance is understand-able. She was about to testify against her employer andimmediate supervisor. As her testimony progressed, herdemeanor became more sure and direct. She was unsha-ken by rigorous cross-examination. Some of Stem's testi-mony before me was not contained in her prehearing af-fidavit. She was confronted with those omissions. I wasparticularly impressed with the spontaneous and sincereexplanation of those omissions. On all the foregoing re-garding Stem's testimony, and my view to be statedabout the comparative testimony of Anderson and Palm-quist, I fully credit Stem in all respects.Palmquist, Anderson, Johnson, and Suriani did not im-press me as witnesses in whose testimony I could havecomplete confidence as to accuracy or reliability. Eachof them appeared anxious to exhibit their patent and in-tense loyalty to the Employer and Dr. Chiaramonte.Overall, this attitude led each of them to cast their testi-mony in a light most favorable to the Employer.9,Palmquist's testimony is pervaded by instances of re-sponding to questions based on logic instead of specific,direct recall of events. Whenever it appeared she had nospecific recall of art event, Palmquist testified it occurred"probably" as she testified. In some respects her testimo-ny was contrary to Anderson's and was self-contradicto-ry. For example, Palmquist, early in her testimony,claimed that the failure to "give report"" constitutes,without more, sufficient cause for discharge. Palmquist,in later testimony, however, conceded that often nurseswill telephone additional information on patients that hadnot been included in their end-of-shift report. Also,Palmquist conceded that sometimes those reports are in-complete. Thus, Palmquist's later testimony shows sheexaggerated the urgency of giving report.9 Palmquist's loyalty, in particular, is understandable. She apparentlyreceived the promotion that Briley expected1.• This term denotes the routine requirement that nurses departingtheir work shifts deliver to the nurse on the next shift a report on status,care, and incidents relative to, and affecting, their patients.Kline was discharged allegedly because she failed togive report. Palmquist testified she approved Anderson'srecommendation to discharge Kline. Pahnquist claimedshe relied only on Kline's alleged failure to give report,and not on the record of Kline's earlier job performance.Anderson testified her decision to discharge Kline wasbased on Kline's earlier record. I find this inconsistencyadversely impacts on the credibility of each of these wit-nesses. It also makes suspect the Employer's explanationfor Kline's discharge.Palmquist exhibited a tendency to exaggerate. Sheclaimed rudeness by nurses is a reason for discipline. Sheclaimed she had in fact imposed discipline for that- reason. However, Palmquist could not recall the namesof nurses she claimed she disciplined. She also could notrecall the nature of the rudeness. Ultimately, Palmquistclaimed she had a poor memory. I consider Palmquist'shaste to respond in a way favorable to the Employer,combined with her inability to cite examples of her initialclaims, casts serious doubt on her testimonial reliability.The parties have made a major issue regarding wheth-er Palmquist solicited Baicar's complaint about Kline inwriting. The General Counsel asserts Palmquist did so inorder to establish a base for Kline's 25 March reprimandand suspension. Palmquist unequivocally denied she. asked Baicar to submit her complaint in writing. Palm-', luist asserted it was Baicar who said she wanted tosubmit a written description of what occurred. Palm--quist's testimony, in this regard, is consistent with theEmployer's position. I conclude this part of Palmquist'stestimony is implausible.I have credited Stem's testimony that Anderson toldher it was Palmquist who asked Baicar for written docu-mentation of the events involving Kline's treatment of13aicar's mother. Anderson's revelation to Stem is an ad-mission adverse to the Employer. This admission contra-dicts Palmquist's denial of the letter solicitation.Additionally, Palmquist's denial that she asked Baicarto write her complaint is also contradicted by the reason-able implications within Baicar's letter of complaint. Insalient part, Baicar wrote: "I told my dad not to leavemom†I was going to call the doctor and report thisnurse [Kline].. . . The doctor. . . was entering the hos-pital so I gave him a complete run down on the situation. . . and he said. . . he would handle it. I told him, thedoctor, I was going to report this matter to the Directorof Nurses and was told to see Marie Palmquist . . and Iwas received most warmly and was assured immediateaction would to [sic] taken and I agreed to testify if nec-essary to have. . Carol Kline removed from duty.. . .I then called Carol Kline['s] supervisor, to assure myselfshe would not be assigned to my mother ever again†then I received the same warm compassion from JackieAnderson." (G.C. Exh 12, 3-4.)I find the above-quoted portion of Baicar's letter rea-sonably suggests it was Baicar's intention to report hercomplaint about Kline orally to all of Kline's superiorauthorities."- I find the tenor of the quoted language de-" Baicar did not appear as a witness at the hearing. I draw no infer-ence from this situation. Btucar's absence was explained by the Employ-er's counsel. 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpicts the writer as anxious to relay her complaints as rap-idly as possible to whomever conceivably could take re-medial action. If Baicar had contemplated submitting hercomplaint in writing to all these authorities, it is likelyshe would have made an initial report (as she did) to thedoctor. That report would have been followed by a writ-ten confirmation to be circulated among the appropriatehospital officials.In any event, some of Baicar's language evinces an in-tention limited only to making the immediate reportswhich she did on the day of the incident. Thus, Baicarwrote that Palmquist "assured immediate action wouldbe taken." Baicar expressly wrote she "was going to call,the doctor and report this nurse."12Finally, I find some of Baicar's language implicitlycontradicts Palmquist's denial she solicited Baicar's com-plaint in writing. Specifically, Baicar signified her writ-ten agreement to testify against Kline to have her re-moved from duty. I fmd that language reflects Baicarand Palmquist discussed possible consequences of Bai-car's complaint and that removal of Kline from duty wasraised as a possibility. Baicar wrote she "agreed to testi-fy" to accomplish that result. Baicar's agreement neces-sarily implies Palmquist asked whether Baicar would tes-tify against Kline. I find this context supports the conclu-sion, which I make, that Baicar's written complaint wasgenerated by Palmquist's requests. Such n request was 6way to preserve the incident in Baicar's words and to bea tool for testimony against Kline if necessary.I find Palmquist's testimony flawed in yet another re-spect. Palmquist, in part, gave testimony apparently in-tended to show Stem was biased against her employer.Palmquist identified specific deficiencies in Stem's per-formance as head nurse. Palmquist testified she "prob-ably" would have removed Stem from her position hadStem not resigned. I find this testimony does not help toestablish Stem's testimonial bias. There is no evidencethat Palmquist discussed the claimed deficiencies withStem. The circumstances of Stem's resignation do notappear in the record. Stem, however, was retained in on-call status after she resigned. Later, she became a regularpart-time nurse.I conclude this series of events would naturally imparta sense of fealty in Stem toward the Employer. Undoubt-edly, she would be grateful to the Employer for the op-portunity for continued employment. Thus, I concludePalinquisf s effort to portray Stem as biased against theEmployer is contrary to the probable consequences ofhow Stem was treated after her resignation. This is anexample of Palmquist's effort to depict the facts in a lightmost favorable to the Employer. This situation tends toenhance, rather than diminish, Stem's credibility. It is aclassic example of the rationale underlying the rule bywhich special weight may be given to testimony of cur-rent employees who testify adversely to their employer'sinterests.12 The combmation of these two quoted phrases, I find, reasonablysuggests that Baicar's concept of a report about Kline's conduct was neb-ulous at best It could have been either oral or written Palmquist's assur-ance that "immediate action would be taken" suggests Baicar's satisfac-tion that her oral report had served its purpose.Anderson was evasive and self-contradictory concern-ing her knowledge of Kline's union activities. She testi-fied on this subject before me and also at a hearing onKline's claim for unemployment compensation. Andersontestified she was "not sure" whether she heard Kline wasa member of the Union's organizing committee; that she"vaguely" remembered she saw "a badge somewheresaying OPI or whatever the initials were"; and that she"honestly" did not recall whether she saw Kline wear abadge. Anderson gave contrary testimony at the unem-ployment compensation hearing. There, she testified thatshe "saw the button," responding to the question aboutwhether she "knew [Kline] had worn a button openlysupporting the Union?"Anderson orally exaggerated Kline's alleged miscon-duct in taking keys to a narcotics cabinet home with her.That incident was one on which Anderson purportedlyrelied to recommend Kline's discharge. Anderson testi-fied Kline refused to return the keys until she reported towork the following morning. Later, however, Andersonadmitted that the nurses on duty had agreed with Klineshe need not return the keys until she reported for herregular shift the next day. Anderson's exaggeration ofthis incident is demonstrated by another event. She pre-pared an employee corrective action form. Anderson tes-tified she considered the form constituted a verbal repri-mand.13Anderson admitted she did not tell Kline that she wasbeing formally reprimanded for the narcotics key inci-dent. Anderson also acknowledged that she did not showthe CAR, relative to the narcotics key matter, to Kline;nor that she asked Kline to present any written com-ments or sign the CAR in the spaces provided for com-ments and employee signature on the form. Andersontestified further that the narcotics key CAR was retainedin her personal files in her desk."Anderson's use of the narcotics key CAR in this wayis an example of her studied effort to paint the back-ground events in a light most favorable to the Employer.Moreover, Anderson's treatment of that particular CARis some evidence that the reasons given for Kline's dis-charge are pretextual Anderson provided no explanationfor her failure to tell Kline the CAR had been preparedat the time of the incident, the failure to ask Kline to re-spond or sign it; or why she held it in her own personalfiles. In this context, I find Anderson's use, for the firsttime during the instant hearing, of the narcotics key inci-dent as a basis for Kline's discharge an exaggeration. Ap-parently, Anderson did not attribute the same importanceto the narcotics key incident when it occurred as sheclaimed during the instant proceeding.I find Anderson's testimony concerning the 14 Decem-ber discipline represented by a CAR of that date (G.C.13 Anderson's written description of the narcotics key incident appearson a Corrective Action Report (CAR) (R Exli 56) The CAR is a disci-plinary form. Different forms were used by supervisors to make anecdot-al records of noteworthy events Most of such notes were prepared onforms entitled "Hospital Incident Report To Administrator" (HIR), suchas G.0 Exh. 20 Some anecdotal notes appear on forms called "Employ-ee Performance Record," such as G C. Exh. 18.14 Customarily, CAR's are maintained within the personnel folders ofthe disciplined employee. SOUTHERN MARYLAND HOSPITAL489Exh. 17) one of the most glaring examples of her exag-gerations designed to justify the disciplinary actionstaken against Kline. Anderson charged Kline, in thatCAR, with failure to comply with Anderson's instructionto obtain a doctor's excuse for her absence on a singleshift, 11 p.m., 12 December 1984-7:30 a.m., 13 Decem-ber 1984. Kline worked the following shift ending 7:30a.m., 14 December 1984. Anderson then asked Kline toproduce a "physician's" excuse. Anderson conceded thathospital policy requires a physician's excuse for absencesexceeding 3 days. Employees need only provide certifi-cation of ability to return to work from the employeehealth nurse for absences of shorter duration.Anderson asserted hospital policy also vests a headnurse with discretion "at all times" to request a physi-cian's excuse. She claimed she exercised this discretionbecause she was not convinced Kline actually had beenill."Kline protested Anderson's request for a doctor'sexcuse because she said she was no longer sick. Klinepositively recalled that Anderson changed her requestand instructed Kline to obtain a slip from the employeehealth department. Anderson admitted she "may have"changed her instruction to Kline.16 Kline delivered a"return to work statement" to Anderson. Kline obtainedthat statement from the employee health department.The statement was signed by a doctor. Some time later,Anderson told Kline she would not be paid for her sickleave on 12-13 December because the payroll depart-ment had not accepted the employee health slip.Anderson conceded Kline did not often call in sick.Anderson agreed Kline did not abuse sick leave. None-theless, Kline prepared the 14 December CAR.I conclude Anderson's testimony concerning her deal-ings with Kline over this single-shift absence from worka strained attempt to create an unwarranted impressionof Kline as a malingering employee. Concededly, Klinehad not abused sick leave. No objective evidence waspresented for Anderson's extraordinary initial exercise ofdiscretion in asking Kline to produce a physician's certif-icate. Thus, if I were to accept Anderson's account, Iwould find her insistence on a doctor's certificate, underall the circumstances, some, but not dispositive, evidenceof disparate treatment toward Kline.I have credited Kline's testimony, however, that An-derson changed her request for a doctor's excuse to onewhich Kline could obtain from employee health. Klinecomplied; yet Anderson prepared the 14 December CARas a document that suggests Kline was insubordinate.Also, the Employer rejected the employee health form(G.C. Exh. 25) as a basis for sick leave pay to Kline. Nogood reason for this appears in the record. I find Ander-son's description of the 14 December CAR confusing,self-contradictory, and illogical. As such, I find it ad-versely impacts on Anderson's overall reliability as a wit-ness.'5 Kline helped give another nurse a bridal shower in the CCU nurses'lounge on 12 December 1984. Anderson saw Kline at the shower. Klineuncontrovertedly gave proper notice of her intended absence from workthat night.i8 I credit Kline's precise memory.Johnson provided extensive testimony for the Employ-er regarding Keller's 9 May disciplinary suspension andthe Employer's 13 May refusal to permit Keller to re-scind his resignation. Earlier, I observed that Johnsondid not contradict Briley in a critical area. Thus, John-son's testimony contains no denial that she told BrileyJohnson had been told to get rid of Keller but could findno reason. I consider Johnson's silence tends to campho-rate Briley.I find Johnson's explanation for her imposition of the1-day disciplinary suspension is implausible. On a singleCAR, Johnson issued two disciplines to Keller. The firstwas for working 10 hours on 6 May "after having beeninformed/directed that his schedule would be changed to8-hours/day." The second was because Keller "failed toreport to work on Wednesday May 8, 1985." This CARalso reflects Keller's suspension was effective for 10 Mayonly.Johnson, on 2 May, told Keller he would have tochange his work schedule. (Then, Keller regularlyworked 10 hours per day on 4 workdays each week.)Johnson told Keller he would thereafter be required towork an 8-hour day, 5 days each week. Keller wasscheduled to begin a vacation on 13 May. He crediblytestified Johnson gave him the option of beginning hisnew work schedule after he returned from vacation.Johnson testified Keller agreed to begin the new sched-ule on 6 May and he was insubordinate when he worked10 hours on that date." Johnson testified it was her soledecision to impose the suspension on Keller even thoughshe admitted having consulted the Employer's personneldirector, Chappell, in Suriatii's presence.Johnson's assertion that she alone decided to disciplineKeller is self-contradictory. Johnson testified that, on 7May, she learned Keller had worked 10 hours the previ-ous day. On 7 May, she spoke with him Johnson askedKeller why he worked 10 hours on 6 May after he hadbeen informed his 8-hour schedule would begin on thatdate. Whether Keller answered is not clear."I find it virtually impossible to credit Johnson's claimshe singlehandedly decided on Keller's discipline becausethe evidence shows that decision was made at a confer-ence, on 9 May, attended by Moran, Suriani, and Chap-pell. Moreover, I find Johnson's reaction to Keller's res-ignation inconsistent with her claim she considered himso insubordinate that she alone decided to impose disci-pline on him. On 10 May Keller delivered a written res-ignation to Johnson. (This was on the day of his suspen-sion.) Undisputedly, Johnson tried to dissuade Keller.17 Moran, Keller's immediate supervisor, was present at the 2 May dis-cussion between Johnson and Keller Moran testified it was not clear toher whether Keller actually had an option to delay implementation of hisnew work schedule until he completed his vacation.'8 Keller's response, if any, is not relevant to my credibility determina-tion. Johnson answered counsel for the General Counsel, then mterrogat-ing Johnson as an adverse witness, that she then "reiterated that . . .[Keller] should be on his 8-hour schedule." Later, Johnson gave re-sponses inconsistent with a claim that Keller was insubordinate Thus,Johnson testified that she did not ask Keller to leave early; warn him thathe might be in Jeopardy for failing to comply with Johnson's 2 May di-rective; or direct him to be at work the following day, Wednesday, 8May (compare Tr. 831 with 880-881). Keller regularly did not work onWednesday under his 4-day week schedule. 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKeller, in effect, told Johnson he would not be happy onhis job and would bear a grudge against the hospital be-cause his work schedule had been changed. Johnson saidshe would forebear processing of his resignation untilKeller returned from his vacation. If Johnson consideredKeller as insubordinate as she claimed, I fmd it likely shewould have accepted his resignation without hesitation.Johnson was equivocal in her testimony regarding Sur-iani's participation in dealing with Keller's resignation.At first, Johnson could not recall discussing Keller's res-ignation with Suriani on 10 May. Considerably later inher testimony, Johnson altered that testimony. Then, sheacknowledged she told Suriani of Keller's resignation, on10 May immediately after Keller left her office.Finally, I conclude Johnson simply was not candidconcerning the decision to decline to accept Keller's res-ignation. Johnson claimed she decided to reject Keller'srescission without discussing the situation with Suriani.Her claim was directly contradicted by Suriani. He testi-fied that Johnson notified him Keller wanted to rescindhis resignation. Suriani testified that he then instructedJohnson to process the resignation.1.2I found Suriani's testimony an enigma. He was articu-late throughout his testimony. He displayed a penchantfor precision in many areas of his testimony. Yet, I foundSuriani evasive in critical areas. In some instances, heparried with opposing counsel until he could provide aresponse to satisfy the questioner.Suriani was questioned about the Employer's rejectionof Keller's effort to rescind his resignation. He was askedwhether the hospital has a policy prohibiting reemploy-ment of individuals who resigned. Suriani admitted hisfamiliarity with personnel matters. Then, counsel for theGeneral Counsel asked, ". . . it's true, is it not, that youhave•the hospital has no policy against rehiring peoplewho have resigned assuming it's a normal and amicableresignation." Suriani's immediate response was to ask thequestion be repeated. It was. Suriani answered, "I don'tknow, sir. I don't recall, let me put it that way, sir."Counsel pressed on. He asked, "you recall no policyagainst•." Suriani interrupted, saying: "I recall nopolicy about rehiring." Counsel completed his questionby saying "at all." Suriani replied, "I have no recollec-tion, sir. I don't know, That's my answer, I don't knowwhether we do or•." Counsel interrupted, asking,"Don't know whether the hospital has a policy that saysunder no circumstances is someone who submits a resig-nation will be hired as a matter of policy; you don'tknow whether the hospital has that?" Suriani replied,"That's my answer, sir." (Tr. 533-534.)I find the above-cited dialogue a blatant example of amaterial evasion. The evidence clearly reflects that, on13 May, Johnson told Keller he would not be allowed torescind his resignation. Keller's prominent union activity,in my view, makes it important to know whether resig-nation policies and practices existed. The degree towhich the Employer acted toward Keller consistent withsuch policy, if one existed, is a factor relevant to assess-ment of the Employer's motivation. Suriani impressed19 Surma vacillated during his account of his participation in Keller'sresignation. See discussion of Sunam's testimony.me as highly intelligent. He was quick-witted, alert, andperceptive. Clearly, he comprehended the import of thequoted interrogation. Suriani was hospital administratorfrom November 1978 until he ascended to his current po-sition as executive vice president in January 1982. He ac-knowledged knowing at least one employee who was re-hired after having resigned. This context exposes theevasive character of Suriani's demeanor and testimony. Itmakes implausible his professed ignorance. I find it im-probable that Suriani could not recall whether a resigna-tion policy existed.Suriani contradicted himself. I earlier indicated Surianicontradicted Johnson's denial she told Suriani that Kellerwanted to rescind his resignation. Suriani changed histestimony later during the hearing. Then, Suriani claimedhe first learned of Keller's resignation after Johnson toldKeller his rescission had been rejected. Still later, Surianireturned to his original testimony. He then claimed John-son told him Keller resigned on the day the resignationwas submitted. Finally, Suriani reasserted that he did nothear from Johnson about Keller's resignation until afterthe attempted recission. Suriani, near the end of his testi-mony, attempted to explain these variations. In effect, heascribed them to a deficient memory. He claimed he hadbeen confused, but his last description of events was themost accurate. I find Suriani's explanation uncharacteris-tic of my observations of his intellectual acumen. Thoseobservations, already stated, diminish the sincerity of theproffered explanation.Suriani was asked why the Employer rejected Keller'seffort to rescind his resignation. (By its terms, the resig-nation was to be effective 3 weeks later than its accept-ance. See G.C. Exh 39.) Suriani explained the resigna-tion was immediately accepted because Keller told John-son he would hold a grudge against the Employer forhaving changed his work schedule.2† Suriani testified hedid not recall whether Johnson either recommended ac-ceptance of the rescission or asked Suriani for advice. Hesaid that, in any event, he would have directed accept-ance of the resignation because Keller's statement abouta grudge signified an attitude adverse to good job per-formance.I conclude that Suriani responded to the questionsconcerning the reasons the rescission had been rejectedthe way he did impacts adversely on the Employer intwo ways. First, it tends to show, contrary to Johnson,that Suriani indeed participated in the rescission rejec-tion. Suriani's demeanor, when testifying on that issue,reflected a desire to relate information with which hehad been intimately acquainted; more than it was a nar-rative of information imparted to him merely by reportsof another. Second, Suriani was obviously eager to ex-press his views on what he might have done, if he re-called actually participating in the rescission rejection. Ifind his authoritative responses, in this posture, an exam-ple of his effort to cast events to the Employer's advan-tage.20 This fact was reported, above, within my discussion of Johnson'scredibility. Keller candidly admitted he made a statement to that effect SOUTHERN MARYLAND HOSPITAL491Ostensibly, Suriani's explanation is not wholly unrea-sonable. I would exceed my authority if I were to substi-tute my judgment for Suriani"s, in such circumstances.Nonetheless, the explanation must be assessed in light ofdie total record. This record reflects considerable em-ployer hostility to union activity. It also shows Kellerwas an exemplary employee for the approximately 3-1/2years he worked at the hospital. Johnson tried to dis-suade Keller from resigning. On balance, I find Suriani'sadamant position illogical. The total context, in my view,reflects that Suriani was motivated by considerationsother than his personal style as an efficient, stern manag-er. As such, I find this explanation impacts adverselyboth on his candor and the Employer's defense in gener-al.Kline and Keller testified. I found each refreshinglystraightforward, forthright, direct, and internally consist-ent. Each was candid. Each readily acknowledgedevents and conduct adverse to their interests. For exam-ple, Kline admitted her anger toward Baicar. Kline ad-mitted the charge that the door to Baicar's mother's hos-pital room slammed in Baicar's presence. Further, Klineacknowledged she took the narcotics keys home withher as Anderson testified and challenged Anderson's di-rective to obtain a doctor's excuse. Keller admitted (asdescribed above) he became indignant and curt towardJohnson and Moran when they informed him of his newwork schedule.C. The Facts211. Kline's disciplineKline was hired on 18 June 1979. She worked as a reg-istered nurse on a medical/surgical floor until August1983. Then she was transferred to CCU. Kline worked inCCU until her termination on 9 April.Palmquist became director of nursing in July 1984.Kline's employment difficulties began soon after Ander-son became CCU head nurse on 30 November 1984, andonly 1 week after the second representation election.Anderson's preparation of the 14 December CAR overKline's failure to comply with the request for a physi-cian's excuse is the first of her difficulties. The circum-stances surrounding that particular CAR are described inthe credibility section above. The Employer questionsthe "timeliness" of consideration of this event as anunfair labor practice (see fn. 9, R. Br.). I granted theGeneral Counsel's motion to add this incident to thecomplaint on the fourth day on which testimony was ad-duced. Five additional hearing days were required tocomplete the hearing.The Employer cites Dayton Auto Electric, 278 NLRB551 (1986). The Board there, in footnote 1, held its ad-ministrative law judge erred in permitting a midhearingamendment to a complaint 14 months after occurrence ofthe events that inspired the new allegation. The Boardreasoned that the motion contravened the Act's statute21 The operative facts are substantially undisputed. All factual findingsin this section are a composite of unrefuted evidence, stipulations, andcredited testimony Not every bit of evidence or argument of counsel isreported Each, however, has been considered Omitted material isdeemed irrelevant, superfluous, or of little probative value.of limitations, Section 10(b). Each of the three decisionsrelied on by the Board in Dayton Auto also involved ap-plication of Section 10(b) to circiimstances that occurredover 6 months before the filing date of the charges.I entertained extensive arguments on this motion toamend (see Tr. 810-820). Counsel for all parties argued.The Employer's argument was not based on Section10(b). Rather, its thrust was, in effect, simply that theGeneral Counsel was guilty of an unwarranted delay inproposing this issue as an allegation. The Employer'scounsel conceded he would not be prejudiced in prepara-tion of a defense because the amendment was being pre-' sented prior to an anticipated extended recess of thehearing.I reaffirm the grant of this motion to amend. It is ad-dressed to my discretion. No 10(b) problem exists. Thecomplaint to which the amendment is related was issuedon a charge filed on 15 April 1985. The violation allegedin the amendment assertedly occurred on 14 December1984. The 6-month period had not expired. Accordingly,I find Dayton Auto, and cases cited in it, materially distin-guishable.I granted this motion to amend after there had beensubstantial litigation of the issue': The Employer had suf-ficient additional time to pursue its defense, and did so.Finally, as noted at the hearing, this issue generally wasencompassed within the relevant charge.Kline's next confrontation with Anderson occurred on10 January. Anderson discussed the narcotics key inci-dent with Kline on that date. Kline admitted she tookthe keys to a narcotics cabinet home with her on 9 Janu-ary. The essential facts of this incident appear above inthe credibility section. No further discussion is necessaryat this juncture.Kline's next problem involved her conduct regardingBaicar and Baicar's mother, patient Hazel Johnson.22Kline's care of this patient on 13 March was the subjectof Kline's 25 March CAR (G.C. Exh. 11) and 3-day sus-pension. As earlier noted, Kline was neither shown norasked to sign either of the preceding CARs prepared byAnderson concerning the failure to produce a physician'scertificate and the narcotics key incident. Kline did,however, receive the CAR involving Baicar. Klinewrote her comments on, and signed, it. In fact, Klinewas presented a revised CAR concerning the Baicarmatter. (See G.C. Exh. 10.) The revised CAR was identi-cal to the original, except that it admonished that "anyfurther complaints of this nature or complaints of atti-tude problems will result in termination."Baicar spoke to Palmquist in late afternoon, 13 March.Baicar complained about Kline's treatment of Baicar'smother that day. Palmquist listened. She calmed Baicar.Palmquist assured Baicar her complaints would be inves-tigated and necessary action taken. Palmquist solicitedwritten documentation of Baicar's complaints.2322 There is no contention that Hazel Johnson is related to SupervisorDiane Johnson.23 See credibility resolution regarding this issue in sec 11,13, above.Specifically, I credit Stem's testimony that Anderson admitted Pahnquistsolicited the Baicar letter as a stepping stone to get Klme removed 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBaicar submitted a written description of her com-plaints (G.C. Exh. 12) the next day. Palmquist asked An-derson to investigate. Anderson concluded Kline hadbeen rude and abrasive to Baicar and her father, had leftBaicar's mother unattended so that she might have fallenfrom her bed, that she excessively delayed feeding Bai-car's mother her lunch,24 and that she "slammed" thehospital room door at Baicar.Anderson showed Kline Baicar's complaint letter on22 March. Anderson gave Kline the chance to prepare awritten response. Kline submitted a written response thesame day (see G.C. Exh. 31). In it, Kline presented acomprehensive description of her version of what oc7curred on 13 March. Kline admitted she became angrybecause Baicar tried to enter her mother's room contraryto Kline's request. Kline admitted the door slammedshut; not because of her anger but, rather, because shehad to push it with her foot while simultaneously bathingBaicar's mother. Kline's written submission acknowl-edged the delay in feeding lunch to Baicar's mother. Thedelay was attributed to a combination of Kline caring fora different patient and unavailability of replacement as-sistance Finally Kline's submission contained her apol-ogy "for any misunderstandings that may have occurredon the day in question" and her willingness to speakwith Hazel Johnson's family to "help resolve these con-cerns."Anderson decided Kline was derelict in patient care.She prepared the CAR that imposed a written reprimandand 3-day suspension on Kline. The suspension was ef-fective 25 March.Kline's discharge arose from her failure to "givereport" on 29 March. Kline's work shift was 7 a.m. to3:30 p.m. that day. Three patients were assigned to her.One of those patients, Biggs, had been transferred toKline for the first time that morning. Kline cared forBiggs and made appropriate entries and notations onBiggs' chart and required reports.At shift's end, Kline left the hospital without givingreport on Biggs to the succeeding nurse, Ellen Effickson.Kline did give report on her other two patients. Ellick-son looked for Kline. Ellickson telephoned Kline's home,when she could not be located at the hospital. Kline hadnot yet returned home. Ellickson left a message withKline's mother.Kline called Effickson when she returned home. Shegave Ellickson a report on Biggs. Ellickson received thisreport between 15-20 minutes after Kline left the hospi-tal.Anderson learned that Kline failed to give report. Sheoverheard Effickson tell another nurse that she did notreceive a report on Biggs from Kline. Anderson spoke toEllickson. Ellickson said that Kline gave her report bytelephone. Anderson, in turn, reported the incident toPalmquist by telephone. Palmquist requested a writtenreport. Anderson complied.Anderson was absent from work for a few days forpersonal reasons. Anderson and Palmquist discussedKline's failure to give report on Biggs after Anderson re-24 Kline acknowledged she went to lunch without having fed Baicar'smotherturned to the hospital. They agreed to terminate Kline.Anderson prepared a CAR (G.C. Exh 14). Andersoncited Kline with a "failure to report [on 3/29/85 on]Biggs. Had to be called at home to obtain report." TheCAR contained Anderson's recommendation for dis-charge.Anderson called Kline into Palmquist's office on 9April at the end of Kline's shift. Kline was told she wasterminated for failing to give report on Biggs.Anderson and Palmquist did not give Kline an oppor-tunity to explain her failure to give the Biggs' report.Kline gave her account in the instant hearing. Kline testi-fied she recalled that she forgot to give report on Biggsduring her drive home. That drive customarily takesabout 15 minutes. Kline's mother conveyed the messagethat she was called from the hospital. Kline immediatelycalled Ellickson. Kline's report was brief. Kline was un-contradicted when she testified her report was brief be-cause Elhckson "said most of the information was on theclipboard, and she really didn't feel that she needed thatmuch more information on [Biggs]."The Employer expended considerable effort to demon-strate that giving report is a highly essential and criticalelement of every nurse's job. I have noted, in the credi-bility section above, Palmquist's assertion that failure togive report is a dischargeable offense. I also noted Palm-quist's concessions that nurses telephone additional infor-mation and reports are sometimes incomplete. As notedin the credibility section, Anderson relied on more thanjust Kline's omission to give report in recommendingKline's discharge. The discharge CAR confirms this isAnderson's view. Although explicitly preparing theCAR over the failure to give report, Anderson also in-corporated by reference Kline's earlier conduct.I find giving report is an important function of nurses.It is necessary to maintain continuity and accuracy of pa-tient care. Nonetheless, I conclude the instant recordshows there is latitude in the manner in which nursesperform that function.2. Keller's disciplineKeller's 3-1/2 year tenure (August 1981-13 May 1985)was as a utilization review coordinator in the hospital'smedical records department.The salient facts concerning Keller's suspension andtermination have already been reported during thecourse of credibility discussion. Some additional facts arerelevant. They appear below.Keller readily admitted that he became visibly upseton 2 May when Johnson told him of the change in hiswork schedule. Johnson testified, consistent with Keller,she told him he had the option of starting his new sched-ule on 6 May or after he returned from his vacation.Keller responded to the option. He said, "What differ-ence does it make, the decision has been made?"25Earlier, I reported that Johnson asked Keller, on 7May, why he worked 10 hours the previous day. I indi-cated the record does not show whether Keller respond-22 Keller's use of the word "decision" undeniably refers to manage-ment's determination to change his schedule SOUTHERN MARYLAND HOSPITAL493ed. He did, however, deliver a grievance letter (G.C.Exh. 37) to Johnson over his schedule change. Thegrievance letter initiated the Employer's internal griev-ance procedure.Keller did not work on Wednesday, 8 May. This wasin accord with his former work schedule. On 9 MayKeller reported for work He asked Moran and Johnsonwhether they had a response to his grievance. Johnsonindicated she expected to have a response later that day.Johnson and Moran then met with Suriani and Chap-pell, the Employer's personnel director. A decision wasmade that two disciplinary actions, a warning and a sus-pension, were appropriate. Johnson then prepared the 9May CAR.Johnson met with Keller later on 9 May. She told himhis grievance had been denied at the department level.Johnson delivered the 9 May CAR. Keller added hiswritten comments. He attributed his 10-hour days on 6and 7 May, and absence from work on 8 May, to hisbelief he could exercise the option to defer the operationof his new work schedule until after he returned fromvacation. The CAR charged Keller with insubordinationbecause he failed to begin his new schedule on 6 May. Italso charged him with being absent from work withoutcalling in on Wednesday, 8 May.Keller took his disciplinary time off on 10 May. Hetelephoned Johnson and orally withdrew his grievance.Later that day, Keller visited the hospital to claim hispaycheck. He delivered his resignation letter to Johnsonat that time. As earlier described, Johnson tried to dis-suade Keller from resigning. Specifically, Johnson said,"Don, please don't do this." Johnson was "tearful." Sheasked Keller to reconsider. She suggested Keller permither to withhold processing the resignation until hisreturn from vacation. Keller persisted. He said he wouldbe unhappy and would hold a grudge each Wednesdayhe had to work in the future.On Sunday, 12 May, Keller telephoned Johnson about11 p.m. at her beach home. He did not speak with John-son. Instead, he left a message with Johnson's husband.Keller told Johnson's husband he wanted to rescind hisresignation. Further, Keller's message advised Johnsonthat Keller would begin his 2-week vacation (whichoriginally was to begin on 13 May) and then return towork. These messages were relayed to Johnson.Johnson testified she decided not to permit Keller torescind his resignation after she discussed the problemwith her husband that night. I do not credit this claim.Earlier, I found Johnson did not present candid testimo-ny regarding the attempted rescission. The reasons forthis conclusion are contained in my discussion concern-ing Johnson's and Suriani's credibility relative to theirtestimonial assertions on the attempted resignation rescis-sion.Another reason exists for rejection of Johnson's claimIt is inconsistent with Johnson's report to Suriani ofKeller's resignation. I have found Johnson rendered sucha report on receipt of the resignation. Johnson explainedshe did so because Keller "was a union person, and, ofcourse, that is important to the hospital to know thosethings." (Tr. 1364.) Keller testified he called Moran be-tween 8 and 8:30 a.m., 13 May. He told Moran he decid-ed to rescind his resignation. He also told Moran hewould not report to work that day because he was goingto start his vacation as scheduled. Moran and Johnsoncorroborated that testimony. Also, Keller credibly testi-fied Johnson called him about 1 p.m. that day.I credit Keller's testimony that Johnson then told him(in Keller's words) that Johnson "had been talking withhospital administration and that they had decided toaccept my resignation, and that . . . [the resignation]was effective that day, on Monday, May 13." Keller'sversion of the 13 May events is a model of clarity whencompared to that of Johnson and Moran. Johnsonclaimed she spoke with Keller in the morning. However,Moran testified that Johnson was late for work thatmorning; Johnson called her; and she told JohnsonKeller called to rescind his resignation and say he wouldnot be at work that day.Moran's testimony concerning 13 May was otherwiseconfusing. Moran was asked whether Johnson said shewould have to, or did, consult with personnel or admin-istration officials concerning what to do about the rescis-sion. Moran's responses were varied. Their totality per-suades me that Johnson did not, alone, decide to rejectKeller's rescission because, ultimately, Moran testifiedshe did not have a "clear recollection" of Johnson sayingshe would have to go to personnel to discuss the rescis-sion but that "the decision had been made to accept yourresignation and not let [Keller] . . . rescind it." (Tr. 639•645.)Johnson told Keller to come to the hospital that after-noon to receive his terminal pay and "clear" out of thehospital. He complied.D. AnalysisI. The prima facie caseUnder Wright Line, 251 NLRB 1083 (1980), affd 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982);approved in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983), the General Counsel has the initialburden to prove that union or other activity protectedby the Act was a motivating factor in an employer's de-cision to take adverse action agamst an employee. If theGeneral Counsel meets this burden, the employer thenhas the burden to show it would have taken the sameaction even in the absence of the protected activity.The General Counsel and the Union argue that each ofthe disciplines imposed on Kline and Keller were dis-criminatory and in retaliation for engaging in union ac-tivities. The Employer claims the record contains noprobative evidence of unlawful motivation. In any event,the Employer contends the various disciplinary actionswere justified and would have been imposed whether ornot Kline and Keller engaged in union activities.I am persuaded that more than ample evidence existsto establish a prima facie violation of Section 8(a)(1) and(3) of the Act. I find the General Counsel's burden wassatisfied by the following factors.(1) Kline's and Keller's extensive union activities. Bothwere union organizing committee members for sometime before the alleged unlawful discipline. Kline was a 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion observer at both representation elections. Kellerwas a union observer at the second election.(2)The Employer's knowledge of Kline's and Keller'sprotected activities is admitted.(3)The Board's findings in Judge Pacht's case (276NLRB 1349) are evidence of the Employer's unlawfulmotivation.In Magnesium Casting Co., 259 NLRB 419 (1981), Iconcluded the evidence sufficiently established that anemployee's layoff was discriminatorily motivated. I basedthis conclusion, in part, on a previous Board Decisionand Order involving the same employer. On exceptions,the Board concluded the employer had rebutted theprima facie case. Nonetheless, the Board approved myfindings of antiunion hostility derived from the earlier-decided Board decision. Thus, the Board declared theemployer's earlier unlawful conduct "lends support to es-tablishing the General Counsel's prima facie case." Mag-nesium Castings, supra at 419.Currently, the Board decision in Judge Pacht's case isbefore the U.S. Court of Appeals for the Fourth Circuit.The Employer claims that fact negates my reliance onthe Board's earlier unfair labor practice findings as pro-bative evidence of the Employer's motivation. I disagree.At this juncture, I am clearly obliged to follow Boardprecedent. Waco, Inc.,. 273 NLRB 746 fn. 14 (1984),citing Iowa Beef Packers, 144 NLRB 615, 616 (1963).Two violations found by the Board in Judge Pacht'scase are particularly impressive indicators of the perva-siveness of the Employer's unlawful motivation. First,the Employer was found guilty of threatening discharge.Such a threat has been identified by the Board (SangamoWeston, 273 NLRB 256 (1984)) and the Second CircuitCourt of Appeals as a "Hallmark" violation of the Act.(See NLRB v. Jamaica Towing, 632 F.2d 208, 212-213(2d Cir. 1980.)) Second, the Board found the Employerissued discriminatory counseling reports and reprimandsto union committee member Vass. That finding, I con-clude, supports the General Counsel's and Union'stheory, broadened by independent evidence in the instantrecord, that the Employer targeted union activists forsevere discipline.(4)Briley's uncontradicted testimony that Dr. Chiara-monte referred to Kline as a "dirty rat" and was disloyalbecause of her union activity.(5)Briley's credited testimony that, after the secondelection, Dr. Chiaramonte directed department heads toget rid of union organizers.(6)Briley's credited testimony that Kartley and Green-way called Kline a "troublemaker," and Greenway ap-plied the same term to Keller. In Oak Ridge Hospital, 270NLRB 918, 919 (1984), the Board observed that an em-ployer's "resentment of. . . a [union activist] . . . is evi-dent in [a supervisor's] characterization of [the union ac-tivist] as a 'troublemaker(7)Briley's credited testimony that Johnson admittedto her Johnson had been told to get rid of Keller.(8)Stem's credited testimony that Anderson admittedPalmquist was pressuring her to fire Kline for her unionactivity.(9)Stem's credited testimony that Anderson admittedshe was reviewing Kline's notes for information to useagainst Kline.(10)Stem's credited testimony that Anderson admittedPalmquist solicited Baicar's complaint letter as anotherstepping stone to remove Kline.(11)Stem's credited testimony that Anderson admittedshe would deny anything to save her position. Andersonmade this remark in the context of anticipating the needto give evidence concerning Kline's discharge.I find Anderson's stated intention to fabricate consti-tutes a valid predicate on which to infer the Employer'sdefense is pretextual. Clearly, if the defense were legiti-mate and valid, the Employer's supervisors would notneed to fabricate, lie, or equivocate.(12)Palmquist's solicitation of Baicar's written com-plaint against Kline. Palmquist reflects obedience to thedirection to get rid of the union organizers by this re-quest.This document memorialized the events on whichKline was reprimanded and suspended on 25 March.Palmquist's solicitation tends to confirm Anderson's ad-mission that Palmquist requested written documentationas a stepping stone for Kline's removal.(13)Anderson's reliance on Kline's failure to provide aphysician's excuse and the narcotics key incident is aneffort to enhance the Employer's case.Anderson admitted she had not apprised Kline that thenarcotics key incident was the subject of a formal repri-mand. Kline testified she was not shown nor asked tosign the CAR that Anderson prepared concerning thephysician's excuse. I credit Kline.This scenario warrants an inference the Employer'sstated reasons for its actions are untrue.(14)Anderson's effort to portray Kline as a malingererby preparing the 14 December 1984 CAR concerningthe physician's excuse grossly exaggerated the facts.Earlier, I concluded Anderson strained to pictureKline in a poor light. The credited evidence shows An-derson revised her request for a physician's certificate toone Kline could obtain from employee health. Klinecomplied. Thus, Kline was not insubordinate, and Ander-son had no warrant to prepare the CAR.Moreover, Anderson's preparation of the 14 DecemberCAR is inconsistent with her admission that Kline hadnot abused sick leave. Dr. Chiaramonte did not issue thedirection to department heads to get rid of union orga-nizers until approximately 3 weeks later. Kline's compli-ance with Anderson's revised request to obtain an excusefrom employee health eliminated the need for Andersonto prepare a CAR over the physician's excuse incident.This circumstance persuades me that the 14 DecemberCAR was prepared, and presented in the instant pro-ceedings, as a contrivance in support of the Employer'sdefense and as justification for the later severance ofKline from her employment. Accordingly, I find Ander-son's preparation and maintenance of the 14 DecemberCAR establish a basis for finding those actions constitutea prima facie 8(a)(3) violation.(15)Pa1mquist's request that Anderson submit writtendocumentation of Kline's failure to give report. On its SOUTHERN MARYLAND HOSPITAL495face, that request bears little or no sinister significance. Iconclude, however, that the record as a whole requires adifferent result.The Employer's claim is that a nurse's failure to givereport is a grievous and dischargeable offense. That typeof discipline could be imposed summarily. In fact, Klinewas discharged just that way. This context makes theneed for documentation conjectural.I find it reasonable to presume the discharge recom-mendation would have been made during Anderson's 29March telephone call to Palmquist. Instead, the dischargedecision resulted from a separate conference betweenAnderson and Pahnquist more than a week after theevent.26 Summary action would not have precluded theneed for documentation. But its character would be dif-ferent; from merely a report of the event to a summaryof what occurred plus the discipline imposed.These circumstances support the inference that Palm-quist asked for the written report as yet another "step-ping stone" on the path to Kline's removal.(16)Johnson's 7 May failure to insist that Keller imme-diately operate under the new work schedule supports aninference the discipline against him was orchestrated bya source other than Johnson. It is consistent with Briley'stestimony that Johnson admitted she was told to get ridof Keller.I find it implausible Johnson personally consideredKeller insubordinate, as the Employer contends. Johnsonlearned, on 7 May, Keller continued to wbrk his oldschedule. This knowledge came to her the day after hedid so. Her reaction was rather moderate. Johnson thendid or said nothing indicating she was angered, enraged,or insulted that Keller worked his old schedule the pre-vious day.Instead, Johnson merely "reiterated" Keller should beon his new schedule. Moreover, Johnson did not tellKeller the failure to work the new schedule might resultin dire consequences. She gave him no directive de-signed to ensure he would be at work the following day,a Wednesday.These mild reactions are, to me, inconsistent withthose reasonably expected from a supervisor who be-lieves a subordinate has defied work orders.Viewed in the light of Johnson's admissions to Briley,I conclude Johnson's testimonial insistence she consid-ered Keller insubordinate immediately on his failure towork the new schedule is a subterfuge to hide the Em-ployer's unlawful motivation reflected in BriIey's testi-mony.(17)Johnson's rejection of Keller's rescission was pre-cipitous and incompatible with the Employer's policies.Keller testified the 31 May effective date in his resigna-tion letter was consistent with employer policy. Heclaimed the Employer requested employees with hislength of service to give 3 weeks' advance notice ofintent to terminate employment. Keller was uncontra-dicted on this point.26 I have considered that Anderson's absence for most of that periodwas for emergency purposes That fact does not affect my conclusion be-cause of the Employer's adamant insistence on the gravity of the offenseJohnson's initial response to Keller's resignation wassympathetic. She encouraged him to reconsider. She of-fered to defer processing the resignation. Keller, howev-er, was adamant. He claimed he would bear a grudge.Nonetheless, Keller obviously reconsidered. He soughtto rescind his resignation.Johnson and Suriani testified they did not considerwhether Keller's effort to rescind signified abatement ofhis disgruntled attitude. Instead, the Employer perempto-rily pressed on to accept the resignation. In so doing, theEmployer accelerated the resignation's effective date.The Employer's rejection of the rescission would notbe significant in other circumstances. However, I findthe context in which it occurred tends to give it an un-lawful character. That context is comprised of (a) thebackground of antiunion hostility; (b) the credited ex-pressions of animus toward Keller for his union activity;(c) the instruction that department heads get rid of unionactivists; and (d) the unsuccessful efforts of Johnson andSuriani to make it appear that Johnson spontaneously re-jected the rescission. I fmd these circumstances givemeaning to the precipitous rejection of Keller's resigna-tion rescission.The net effect of the Employer's action was to depriveKeller of his employment. Such a result, in the instantcircumstances, is tantamount to a constructive discharge.The Employer's refusal to accept Keller's rescissionshows the cessation of his employment was involuntary.See Crystal Princeton Refining Co., 222 NLRB 1068, 1069(1976), for the elements of a constructive discharge.The 17 factors immediately above, in their totality,comprise the elements of the General Counsel's primafacie case: They show that Kline and Keller had beenengaged in protected activities; the Employer hadknowledge of that activity; harbored strong and perva-sive antiunion animus; and engaged in a persistent andstudied effort to discipline Kline and Keller. I find thatdiscipline could not help but have an effect of discourag-ing employees from exercising their Section 7 rights.2. The defenseI now turn to consideration of the Employer's WrightLine burden of proving it would have disciplined Klineand Keller even in the absence of their union activities. Iconclude the Employer has not sustained its burden.The Employer contends its disciplinary actions againstKline and Keller were imposed for good cause. TheGeneral Counsel and the Union assert the Employer'sdefenses are pretextual.The Employer has adduced a colorable -defense toeach of the alleged unfair labor practices. This is so be-cause the Employer ostensibly based the disciplines onincidents in which Kline and Keller actually had been in-volved. Nonetheless, I find the defenses do not withstanddetailed examination.The defense relies, in large measure, on the credenceof the Employer's witnesses. I have found Suriarti, Pahn-quist, Anderson, and Johnson internally inconsistent, self-contradictory, evasive, and prone to exaggerate, anddepict events in the Employer's favor. Generally, eachprovided implausible explanations for their actions. I 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconclude these findings, alone, are sufficient basis to de-termine the defenses have no merit.My credibility resolutions cast serious doubt on theEmployer's motivation. The credibility assessments nulli-fy the essence of the Employer's defense that Kline andKeller were unsatisfactory employees. For example, myfmdings dictate no reliance can be placed on Anderson'sprotests that Kline's performance was substandard. Like-wise, I am unable to accept Johnson's claim that Kellerwas insubordinate.I fmd the testimonial character of the Employer's prin-cipal witnesses reflect a persistent effort to obscure thereal motive which underlay, and to present false justifica-tions for, its actions. Thus, I conclude the Employer'sstated motives are false. Accordingly, I infer that theEmployer was motivated by discriminatory consider-ations when it imposed the various disciplines on Klineand Keller (Shattuck Denn Mining Corp. v. NLRB, 362F.2d 466, 470 (9th Cir. 1966). This inference effectivelyprecludes a finding that the defense has merit. The integ-rity of the Employer's defense has been vitiated by myinability to rely on the major defense witnesses.The matter does not end here. The defense containsother fatal flaws. I shall briefly discuss some of the moreprominent defects in defense as they pertain to each ofthe alleged unlawful activities.(a) Kline's December 1984 reprimandThe Employer produced evidence to show writtenwarnings were given to employees for such infractions asan unauthorized absence, abuse of sick leave, and an ap-parent inadvertent failure to report to work. (See R.Exhs 14, 16, 20 and 24.) The General Counsel and theUnion do not dispute the existence, or validity, of theEmployer's practice of issuing written warnings for goodcause. Nonetheless, I find the Employer's evidence re-garding this alleged unlawful discipline does not sustainits burden.My earlier findings reflect that absolutely no factualbasis existed for this discipline. Kline produced preciselywhat Anderson requested in her revised instruction. Therelevant evidence, albeit circumstantial, which surround-ed the preparation of the 14 December CAR reasonablyleads to the conclusion the reprimand was prepared afterthe fact to build a case against Kline.27I conclude this record does not contain sufficient cred-ible evidence that Kline committed the rules infractioncharged against her in the 14 December CAR. This con-clusion, in turn, impels the additional conclusion that thedefense to this alleged violation is pretextual.(b) Kline 's 25 March reprimand and suspensionI have earlier found Palmquist solicited Baicar's writ-ten complaint regarding Kline's treatment of Baicar'smother as part of the Employer's effort to pursue its un-lawful goals.27 R. Exhs 14, 16, 20, and 24, on their face, show the offending em-ployee was confronted with, and given immediate knowledge of, the dis-cipline. In contrast, the credible evidence shows Anderson did not con-front Kline with, nor advise her of, the fact disciplinary action was beingtakenThe Employer cites three instances of disciplineagainst nurses for offenses that the Employer equateswith Kline's conduct surrounding Baicar's complaint.These purportedly comparative disciplines appear asCARs in evidence. (See R. -Exhs. 11, 12, and 44.) TheGeneral Counsel claims the evidence shows Kline wastreated in a disparate manner (see R. Exhs. 11-13.) TheGeneral Counsel argues the available evidence showsthat similar incidents of nurse misconduct produced onlywritten warnings, and not suspensions.The relevant CARs show that only written reprimandswere imposed on nurses, J. Guerlick in April 1982 forphysically abusing a patient and telling him to "shut up";Isle Beasley in November 1983 for being discourteous toa patient; Judy Liese, in March 1984, for exhibiting "in-appropriate behavior" and being "uncooperative" in re-fusing to admit a patient to the hospital; and again onIsle Beasley, in September 1985, for displaying a noncar-ing, unreasonable, and overbearing attitude toward a pa-tient (see R. Exhs. 11-13 and 44).The above-cited documentary evidence is sparse. Yet,I find it illuminating. The parties' arguments require thatI measure the disciplines against the comparative severityof the offenses. I decline the parties' invitation. I cannotindulge in such an evaluation. I would improperly substi-tute my judgment for those managerial decisions whichappropriately lie with the Employer's supervisors. How-ever, the evidence permits me to use an objective stand-ard by which to decide whether Kline's discipline re-flects she had been subjected to disparate treatment.Thus, the record contains two CARs for Isle Beasley (R.Exhs. 12 and 13).Beasley was found to have niistreated patients twice.Beasley received only a written reprimand for each of-fense. Beasley's derelictions occurred 3 years apart. ButSupervisor J. C. McCormick was a participant in eachreprimand. Therefore, the Employer cannot claim itlacked an institutional memory of Beasley's first infrac-tion. Also, Beasley's second warning contains an explicitacknowledgment that her "non-caring portrayal has beendiscussed with . . . [her] previously." Beasley's secondreprimand indicates she was merely counseled about herattitude.I conclude the Employer's imposition on Beasley ofonly written warnings for multiple offenses that elicitedpatient and family complaints reflects that Kline wastreated differently in significant ways.28 Kline was sus-pended for 3 days for a first offense in the same categoryas Beasley's two offenses. Moreover, Anderson andPalmquist revised the CAR given Kline for the Baicarincident to warn that Kline was subject to terminationfrom employment for further offenses. Such a warningdoes not appear on either of the CARs issued to Beasley.Instead, I describe the Employer's treatment of Beas-ley as it appears in the record. I do not intend that de-scription to reflect my view that multiple violations nec-essarily should give rise to greater discipline; or thatfewer infractions should receive lesser discipline.28 I do not mean to substitute a wholly quantitative analysis for thatquality based analysis that I decline to make. Such substitution, also,would impinge on managerial judgment SOUTHERN MARYLAND HOSPITAL497The backdrop of the Employer's antiunion hostilitypersuades me the difference in its treatment of Kline andBeasley for offenses of similar character are convincingindicia the defense is pretextual I conclude the Employ-er's evidence relevant to Kline's 25 March reprimandand suspension does not suffice to rebut the powerfulevidence that supports the General Counsel's prima faciecase.(c) Kline's dischargeThe Employer argues that giving "the inter-shiftreport is an integral part of nursing and that failure togive report is a serious offense." I have found givingreport is, indeed, an important job task of nurses. I havealso found Palmquist and Anderson nonetheless exagger-ated the seriousness of Kline's neglect to give report onpatient Biggs.Anderson characterized Kline's failure to give report.Anderson claimed Biggs was put "at risk" and an intoler-able potential for harm to a patient resulted from Kline'somission. I have already rejected Anderson's self-servingexaggerations in this regard. However, I shall assumeAnderson was both correct and credible in her testimo-ny, for purposes of my assessment of the Employer's de-fense to Kline's discharge.Initially, I conclude the record shows that patients fre-quently are "at risk." Thus, Anderson reluctantly con-ceded that greater potential for patient harm exists whena nurse makes certain medication errors than from a briefdelay in giving report.The documentary evidence shows that medicationerrors consist of administering an incorrect type or quan-tity of drug. Several examples of medication errors arerepresented by CARs in evidence. These records showno nurse received discipline greater than a written repri-mand and/or counseling for such infractions. The natureof discipline was not changed even after a nurse commit-ted multiple medication errors (see G.C. Exhs. 44 and52). Yet, I fmd the totality of documentary evidencewarrants a conclusion, which I make, that medicationerrors are serious mistakes. In some cases, they bear life-threatening potential (see G.C. Exh. 20, nurse Labriolato be discussed further below).The records show that some nurses in CCU (Kline'swork area) merely were counseled for medication errors(see HIRs G.C. Exhs. 63 and 68-72). But no disciplinaryCARs were placed into those nurses' records.I find the Employer's discipline of nurse Labriola note-worthy. The Employer suspended Labriola for 1 day be-cause she administered the wrong drug to a CCU patientin January 1985. The patient suffered respiratory arrestapproximately 3 minutes after Libriola's error. Shortlyafter this, the patient died. The attending physician indi-cated, on Labriola's HIR, it was unclear whether themedication error caused the death.I find Labriola's situation a glaring example of the dis-parity of discipline imposed on Kline. The Employercontends the cases are distinguishable because Labriola'serror was isolated and unintentional. I find the Employ-er's application of such a standard irrelevant. The criticalissue is whether the Employer imposed disparate disci-pline on nurses whose actions jeopardized patient wel-fare. Neither a nurse's willfulness nor the frequency ofviolation is germane.I have accepted Anderson's stated "at risk" standardfor analysis purposes. That standard directly addressesthe crucial subject. Anderson admitted that Labriola'smedication error created a greater risk, and was more se-rious, than failure to give report. Anderson explicitly tes-tified that Labriola's error bore a life-threatening poten-tia1.2 9I find Kline was discharged for an error that did notplace patient Biggs in as much jeopardy as Labriola'serror had to her patient. There is no evidence that La-briola was a union activist. I conclude this context showsthat Labriola's lesser discipline is evidence the Employertreated Kline in a disparate manner, inimical to the Em-ployer's Wright Line burden."Finally, Kline was, undisputedly, the only nurse dis-charged for failure to give report. The record containsfour situations that directly involve that omission. Theyare (1) testimony of nurse, C. Smith, that the Employerprohibited nurses from working beyond their designatedshifts in 1982, even if the proscription resulted in failureto give report; (2) testimony of Briley that leaving with-out giving report did not justify filing an incident report;(3) nurse D. Laurey's practice of sometimes giving oralreports to nurses, other than the nurse directly replacingher, because Laurey's working hours were adjusted to bedifferent from the usual nursing shifts; and (4) the disci-plMe of nurse M. Asuncion for failing to give report.The Employer argues none of the above issues justifiesfinding it engaged in disparate conduct. The state of therecord, and my earlier findings and conclusions, require Ideal only, in depth, with the Asuncion matter."The Employer issued a written reprimand to Asuncionin October 1984. The CAR and attached HIR (G.C.Exh. 23) show Asuncion vacated the hospital duringmidshift, gave no report on any patient, failed to chartvital signs and write a postoperative recovery report onone patient, and neglected to properly attend to that pa-tient's intravenous and surgical irrigation fluids. Palm-quist approved the reprimand.The General Counsel argues the Employer's disciplineof Asuncion is a blatant example of disparate treatment.The Employer contends the Asuncion reprimand showsthat failure to give report is serious. Further, the Em-ployer contends a written reprimand is an appropriate re-sponse to a nurse's first serious offense. Thus, the Em-ployer implicitly urges the Asuncion situation is distin-29 In this context, I conclude the doubt that Labnola's error causedthe patient's death does not support the Employer's defense.20 There is other evidence that I conclude supports the proposition,and my finding, that the Employer treated Kline in a disparate manner(See G.C. Exhs. 66-68 and R Exh 29, E. Christy; G C. Exh 60, GClawson; G.C. Exh. 58, R. Exh. 33, G. Pyle; and G.C. Exh. 35, M.Southerland ) I find this evidence shows the Employer countenanced nu-merous errors that did not result in discipline as severe as Kline's.I conclude C Smith's and Briley's testimony on the "giving report"issue not highly probative I need not consider Laurey's situation be-cause, contrary to the Employer, I can find no explicit General Counselclaim this matter is urged as an example of disparate treatment. 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDguishable from Kline's, inasmuch as Kline's dischargewas imposed for her fourth offense.32I find merit to the General Counsel's position. Asun-cion's failure to give report demonstrably created numer-ous gaps in patient care. Those gaps loom as an assaultupon the Employer's professional nursing standards asdescribed by Anderson and Palmquist. I note particularlythat Asuncion gave absolutely no report on any patient.Kline, at least, gave report on her regular patients.Kline's omission related otly to Biggs. Moreover, thedocumentation of Asuncion's errors establishes the de-tails of how patient care was adversely affected by heromission. In contrast, the record is devoid of evidencethat Kline's failure to give report had any adverse effect.No evidence was presented to refute Kline's testimonythat Ellickson needed very little information from her. Ifind this context makes it virtually inescapable that theEmployer dealt with Kline in a disparate way.Palmquist's explanation is unpersuasive. It is inconsist-ent with the "at risk" standard. Moreover, her explana-tion ignores her own testimonial concession (Tr. 1277)that the charge nurse in CCU gives a general report,albeit sketchy to incoming nurses.Finally, I fmd disingenuous the claim Kline's greaterdiscipline was justified because it had been imposed forher fourth offense. That claim literally exposes the frailtyof the Employer's defense. My earlier findings show thattwo of the incidents the Employer relied on to dischargeKline were exaggerated or contrived to support the dis-charge. (I refer to the December 1984 reprimand and thenarcotics key incident.) In light of my findings, relianceon those incidents to justify the Employer's differenttreatment of Kline compared to Asuncion (and othernurses) only serves to weaken the defense.On all the foregoing, I find the evidence insufficient toestablish that the Employer would have issued and main-tained Kline's 14 December 1984 reprimand; reprimand-ed and suspended Kline on 25 March; or discharged her,absent her union activity. Accordingly, I fmd the Em-ployer violated Section 8(a)(3) and (1) of the Act when itengaged in each of these activities and actions againstKline.(d) Keller's warning and suspensionThe Employer contends its 9 May written warning to,and 1-day suspension of, Keller "was a measured and ap-propriate response" to Keller continuing to work his oldschedule on 6 and 7 May (the claimed insubordination)and for absenting himself from work on Wednesday, 8May, without calling in. The Employer claims the warn-ing and suspension were justified because Keller's actionswere willful and defiant of superior authority.The Employer produced no evidence of a disciplinarypractice or policy applicable to such offenses. Nor did82 In this connection, Asuncion's supervisor wrote on the disciplinaryCAR, "This is the first incident of this type for . . [Asuncion] and someextenuating circumstances did exist . . ." (There is no dispute thatAsuncion left the hospital to attend to an emergency telephone call thather child was very ill.) Moreover, Palmqmst testified failing to givereport in Asuncion's medical/surgical unit is less critical than in Kline'sCCU unit, because the former nurses work as a team; whereas CCUnurses work on an individual basisthe General Counsel adduce evidence designed to showa disparate character to Keller's 9 May discipline.I shall examine the defense in a light most favorable tothe Employer. Thus, I presume, for analysis purposes,that the warning and suspension conform to past practiceor are in accord with the Employer's disciplinary policy.I find the credited, probative evidence does not sustainthe Employer's evidentiary burden. My earlier findingsprevent the Employer's contentions from being persua-sive. I have concluded Keller simply was not insubordi-nate. There is no credible evidence that he had been dis-obedient, wittingly or otherwise, to Johnson. In this con-text, I fmd the Employer's defense based on distortionsof fact and grossly exaggerated.Clearly, the claimed predicate for Keller's warningand suspension is absent. Therefore, the Employer hadno reason to discipline Keller, regardless of its practicesor policies. I conclude that all the relevant circumstancesshow the Employer grasped on Keller's misunderstand-ing of Johnson's discussion with him concerning thechange in his work schedule as a pretext to hide the realreason he was selected for discipline. Thus, I fmd the to-tality of relevant evidence does not effectively rebut theprima facie case.(e) Keller's "discharge"The Employer has not produced evidence of its earlierreactions to employee attempts to rescind resignations.However, there is evidence that nurse R. Macy twicesubmitted resignations; the first in June 1982, and thesecond in April 1984.Macy submitted resignation letters to Kartley on eachoccasion. Kartley deferred formal action in both cases.Kartley credibly explained she had not immediately ac-cepted Macy's resignations because Macy was an "excel-lent nurse."The Employer claims the Macy situation cannot be ap-propriately compared to the treatment accorded Keller.The Employer gives various reasons for this contention.I shall not deal with these reasons because I conclude Ineed not refer to Macy's situation to assess either themerits of the Employer's defense or any General Counselclaim that the Employer's treatment of Macy is evidencethe Employer dealt with Keller in a disparate manner.Instead, my assessment of the degree to which theEmployer has satisfied its Wright Line burden can be,and is, solely based on the incredulous testimony ofJohnson and Suriani concerning the circumstances of re-jection of Keller's effort to rescind his resignation. I findthat testimony so grossly implausible, in all the attendingcircumstances, that its transparancy is fatally destructiveto whatever evidence (such as Macy's) the Employerrelies on for exoneration. All the credited, plausible, pro-bative evidence persuades me the Employer seized onthe fortuitous situation presented by Keller's resignationto "rid" itself of another union protagonist.The Employer, in part, bases its defense on a claimKeller's "discharge" was justified because his conductparalleled that of a discharged employee in SuccessfulCreations, 202 NLRB 242 (1973). There, the Board re-versed its judge's findings an employer unlawfully dis- SOUTHERN MARYLAND HOSPITAL499charged its employee. In Successful Creations, the Boardfound the Employee lost the Act's protection because hechallenged his employer's authority to fix overtime hoursand engaged in an outright refusal to work overtime,except at his convenience.I find material factual distinctions between the case atbar and Successful Creations. Keller did not engage in thecontemptuous conduct present in Successful Creations.Keller believed he was given an option to defer the be-ginning of his new schedule until return from vacation. Ihave found Johnson's discussion with Keller makesKeller's belief reasonable. He did not flatly refuse towork the new schedule. Keller's "challenge" to authoritywas polite. He merely filed a grievance in accord withprocedures in place at the time. Therefore, I conclude,contrary to the Employer's contention, that the relevantcredited evidence before me does not show that"Keller's behavior closely resembles that of the employ-ee in Successful Creations." I find no valid parallel exists.On all the foregoing, I conclude there is insufficientevidence to sustain the Employer's burden to show itwould have rejected Keller's attempt to rescind his resig-nation, absent his union activities. Accordingly, I findthe evidence sufficient to conclude, as I now do, thatKeller was constructively discharged on 13 May (CrystalPrinceton Refining Co., supra), in violation of Section8(a)(3) and (1) of the Act.33On the above findings of fact, conclusions, and theentire record, I make the followingCONCLUSIONS OF LAW1, Southern Maryland Hospital Center is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) and a health care institution within themeaning of Section 2(14) of the Act.2.Office and Professional Employees InternationalUnion, Local 2, AFL•CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.The Employer discriminated against employees inviolation of Section 8(a)(3) and (1) of the Act by issuingKline a reprimand dated 14 December 1984 and thereaf-ter maintaining it in Kline's records; by reprimandingand suspending Kline on 25 March 1985; and by dis-charging Kline on 9 April 1985, all because she engagedin union activities.4.The Employer discriminated against employees inviolation of Section 8(a)(3) and (1) of the Act by issuinga warning to, and suspending, Keller on 9 May 1985; andby constructively discharging Keller on 13 May 1985, allbecause he engaged in union activities.5.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.33 The Employer claims such a finding is improper because there wasa "substantial period of time between Keller's union activities and theevents of May." I disagree. Assuming those activities ended at the secondelection in December 1984, only 5 months had elapsed until the discrimi-natory treatment. I find that period of tune not as substantial as the Em-ployer contends In any event, considerably longer periods of time be-tween protected activity and discipline have not barred findings of dis-criminatory conduct (Bliss & Laughlin Steel Co. 266 NLRB 1165, 1172fn. 6 (1983))THE REMEDYMy findings that the Employer has engaged in certainunfair labor practices require that it shall be ordered tocease and desist from that activity and take certain af-firmative action designed to effectuate the policies of theAct.To remedy the unlawful discharges and suspensions, Ifind it necessary to order the Employer to offer Kellerand Kline immediate and full reinstatement to theirformer jobs or, if those positions no longer exist, to sub-stantially equivalent positions without prejudice to theirseniority or other rights, privileges, and benefits. Also,the Employer shall be ordered to make Keller and Klinewhole for any loss of earnings each may have suffered asa result of the Employer's unlawful actions. Loss of ear-nigns shall be computed as prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977).34Also, the Employer shall be ordered to remove fromits records any reference to the unlawful discharges, sus-pensions, reprimands, and warnings. The Employer shallinform Keller and Kline, in writing, that such referenceshave been removed and that the conduct found unlawfulwill not be used as a basis for further personnel actionsagainst them (Sterling Sugars, 261 NLRB 472 (1982)).The unlawful discharges and suspensions are hallmarkviolations. They reflect the Employer's continuing disre-gard of the Act's provisions. The Board's findings inJudge Pacht's case are evidence of the Employer's pro-clivity to violate the Act. Therefore, I conclude it is ap-propriate that the Order contain broad proscriptive lan-guage (Hickmott Foods, 242 NLRB (1979)). Accordingly,the Employer shall be ordered to refrain from, in anymanner, interfering with, restraining, or coercing its em-ployees in the exercise of their Section 7 rights.On these findings of fact and conclusions of law andon the entire record," I issue the following recommend-ed"ORDERThe Respondent, Southern Maryland Hospital Center,Clinton, Maryland, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Discriminating against employees by discharging,suspending, reprimanding, or issuing warnings to thembecause they engage in union activities.(13) In any other manner interfering with, restraining,or coercing its employees in the exercise of any of therights guaranteed them by Section 7 of the Act.34 See generally Ins Plumbing Co., 138 NLRB 716 (1962).35 The General Counsel asserts' a so-called visitatorial clause (G.0Exhs. 50 and 51) should be included in the Order. I disagree I find therecord does not show it likely the Board would have difficulty obtainingcompliance or enforcement of any Order it should issue in this caseIndeed, the record reflects the Employer complied with the U S districtcourt's subpoena enforcement order.36 If no exceptions are filed as provided by sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 499BDECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Donald L. Keller and Carol A. Kline mime-diate and full reinstatement to the former job held byeach or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his or her se-niority or other rights, privileges, and benefits; and makeeach of them whole, with interest computed in accord-ance with the formula set forth above in the remedy sec-tion for any loss of earnings each may have suffered as aresult of the unlawful discharges and suspensions.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Remove from its files all references to the dis-charges, suspensions, reprimands, and warnings foundunlawful here, and notify Kline and Keller, in writing,that this has been done and that evidence of the unlawfulconduct will not be used as a basis for future personnelactions against them.(d)Post at its hospital at Clinton, Maryland, copies ofthe attached notice marked "Appendix."37 Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.37 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" PAGE 499C INTENTIONALLY LEFTBLANK.